IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,605-01


EX PARTE PHILIP DUANE VOLKMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002R-0126
IN THE 155TH DISTRICT COURT FROM AUSTIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to ten years' imprisonment. 
	On October 1, 2008, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On November 12, 2008, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.
	It is so ordered on this the  seventeenth  day of  December, 2008.

Filed:
Do not publish